Citation Nr: 9924616	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  94-37 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, a mid/upper back disorder, a bilateral wrist 
disorder, and a bilateral ankle disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1988 to 
October 1992.  

This appeal arose from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO).  The RO denied the veteran's claims for 
entitlement to service connection. 

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The claim for entitlement to service connection for a 
bilateral knee disorder is addressed in the remand portion of 
this decision.  

It is noted that the veteran has filed numerous claims in 
addition to the ones procedurally prepared and certified for 
appellate review.  Claims for entitlement to service 
connection for Persian Gulf War syndrome, environmental 
hazard (depleted uranium) exposure, chronic fatigue syndrome 
or fatigue, an eye disorder, post traumatic stress disorder 
(PTSD), a lung disorder, a sinus disorder and a skin rash 
have not been adjudicated.  These claims are referred to the 
RO.  

A claim for entitlement to service connection for hearing 
loss was adjudicated in April 1993.  It appears that the 
claim was denied.  However, the notification letter sent to 
the veteran did not clearly inform him of that fact.  This 
matter is referred to the RO for appropriate consideration.  



FINDING OF FACT

The claim for entitlement to service connection for a low 
back disorder, a mid/upper back disorder, a bilateral wrist 
disorder, and a bilateral ankle disorder is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim for entitlement to service connection for a low 
back disorder, a mid/upper back disorder, a bilateral wrist 
disorder, and a bilateral ankle disorder is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records showed no complaints of back pain, 
wrist pain or ankle pain or other symptoms of the back, 
wrists, or ankles.  The veteran did have some complaints of 
foot pain and gastrocnemius pain after jumping.  In November 
1992 the ankles were stable.  

At the time of the discharge examination in August 1992 the 
veteran reported a back/spine condition, an injury of both 
ankles, and an injury of both wrists.  He stated that he had 
recurrent back pain, a trick or locked knee, swollen or 
painful joints, and foot trouble.  He felt that he had jump 
injuries to the feet and legs and noted that he was in 
airborne infantry.  No abnormalities of the back, wrists, or 
ankles were noted on discharge examination.  

The veteran's DD-214 showed that he was an infantryman and 
earned a parachutist badge.  He also had a Southwest Asia 
service medal with two bronze stars, a "Kuwait Liberation 
Medal-Saudi Arabia," and a Combat Infantryman Badge.  

VA examinations were conducted in January 1993 by an 
orthopedic surgeon.  The veteran reported approximately 64 
parachute jumps in service; his current complaints included 
right wrist pain, low back and dorsal spine pain, and ankle 
pain.  

The veteran told the examiner that wrist pain would occur 
during pronation of the arm while performing a "power 
grip."  He stated that the pain developed in jump school and 
worsened in Saudi Arabia.  He recalled that he had an episode 
of wrist pain while stuffing a duffel bag.  He maintained 
that he reported that sick call after this occurred.  

Low back pain was attributed to repeated lifting and carrying 
of an 80-pound pack during marches resulting in aching of the 
lower back.  The veteran also reported upper dorsal pain on 
forward flexion.  He told the examiner that sometimes he felt 
that his back was "all locked up."  The dorsal spine pain 
was reportedly worse on deep inspiration when acute.  He told 
the examiner that x-rays of the spine had shown that his 
symptoms were muscular in origin.  

As for his ankles, the veteran told the examiner that they 
were improving since discharge in that he was no longer 
spending as much time on his feet.  He complained of pain in 
the dorsum of the feet with dorsiflexion of the ankles.  He 
told the examiner that x-rays in service were normal.  

The examiner reviewed service medical records.  On 
examination there was a loss of the last 20 degrees of 
pronation of the right wrist.  Examination of the back and 
ankles was normal.  X-rays showed evidence of a possible 
fracture of the right ankle.  X-rays of the wrist and lumbar 
spine were normal.  The radiologist felt that there was 
minimal loss of height of T10 and T11 but the VA examiner - 
an orthopedic surgeon - felt that the results were within 
normal limits.  

The diagnoses were right wrist symptoms and signs consistent 
with a strain/sprain of the triangular ligament, and lumbar 
spine history consistent with musculoligamentous recurring 
sprain/strain.  No diagnosis of an ankle disorder was made.  

In September 1993 x-rays showed slight narrowing of the 
lumbosacral disc space at L5-S1.  Thoracic spine x-rays were 
normal.  The veteran was notified by the Sepulveda VA Medical 
Center in April 1994 that he had mechanical low back 
syndrome.  A magnetic resonance imaging test (MRI) in May 
1994 showed mild degenerative changes of the mid thoracic 
spine and degenerative disc disease and minimal degeneration 
of L4-5 and L5-S1.  

At his personal hearing in 1995 the veteran testified 
essentially to what he had previously asserted about the 
physical nature of his service.  He testified that he 
experienced back pain in service and thereafter.  

At the hearing, the veteran submitted a statement from a 
fellow soldier.  That soldier, T.T., stated that the veteran 
confided in him that his back hurt from carrying weight on 
marches.  T.T. also recalled an incident when the veteran 
reportedly could not move from his bed in service due to back 
pains.  Another statement was provided by G.Z., who employed 
the veteran after service.  He recounted that the veteran had 
missed some work due to appointments with VA and had to be 
very careful at work because of pain he endured.  

Additional VA examinations were conducted in November 1997.  
The veteran reported low back pain starting in service.  His 
current symptoms included low back pain radiating down both 
legs.  He also reported back pain when going over bumps in 
his car and when lifting 25 to 30 pounds.  He reported that 
these symptoms could last up to a week but were usually 
helped with rest and Motrin.  He denied that his pain was 
disabling.  

The veteran also reported mid back pain and right wrist pain.  
He told the examiner that the mid-back pain was always there.  
He described it as constant in irritation but of variable 
intensity.  He reported improvement with adjustments.  He 
denied radiation of pain.  With regard to the wrist he 
reported that he had sharp pain when pushing down with his 
right palm or shooting a rifle.  There were no complaints 
referable to the ankles.  

The examiner reviewed the veteran's file and commented that 
an MRI from 1994 and x-rays showed some wedging of T10-11 and 
narrowing of the lumbosacral disc space.  On examination 
there was no evidence of scoliosis or muscle spasm.  There 
were no areas of tenderness detected.  There was full range 
of cervical and lumbar spine motion; it was noted that the 
veteran held onto his legs when getting up and on flexion and 
extension.  Straight leg raising was negative.  New x-rays of 
the dorsal spine appeared normal.  There was narrowing of the 
lumbosacral level.  There was no change from prior x-rays.  

The right wrist showed normal contour and alignment.  There 
was full range of motion with right and left wrist motion 
equal.  There were no restrictions, tenderness, or pain with 
resisted pressure, palm down.  

The impression was a sprain of the dorsal spine and pain of 
the low back area, with no evident bony or disc disease to 
account for his pain.  Etiology was undetermined.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  





Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Arthritis is presumptively treated as incurred in service if 
manifest to a compensable degree within a year after service.  
38 C.F.R. §§ 3.307, 3.309(a) (1998).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991);  38 C.F.R. § 3.304(d) (1998).  The Board notes that 
38 U.S.C.A. § 1154(b) only pertains to what may have occurred 
during combat in service; medical evidence of a nexus between 
the current disability and the disease or injury in combat is 
still required for a well grounded claim.  Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App.  488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims has 
held that if the veteran fails to submit a well-grounded 
claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).  


Analysis

With regard to the claim for service connection for a low 
back disorder, the Board's review of the evidentiary record 
discloses that the veteran had combat service and was a 
paratrooper.  In addition, in determining whether a well-
grounded claim was submitted (as noted previously) evidence 
is generally presumed credible.  Accordingly, it is 
acknowledged that the veteran may have experienced low back 
pain in service as asserted.  

Notwithstanding that fact, no chronic disability of the low 
back was identified in service and no residuals of a back 
disorder were found on discharge.  

On VA examination in February 1993 a diagnosis was made of a 
history consistent with a recurrent lumbar musculoligamentous 
sprain/strain but no positive clinical findings were reported 
with regard to the back.  X-rays were negative.  

In September 1993, x-rays were interpreted as showing slight 
narrowing of the disc space at L5-S1.  The veteran was 
informed by the VA Medical Center in April 1994 that he had 
mechanical low back syndrome.  An MRI performed shortly 
thereafter was interpreted as showing degenerative disc 
disease and minimal degeneration of L4-5 and L5-S1.  

The only assessment made on VA examination in 1997 was pain 
of undetermined etiology and no evident disease to account 
for the pain.  X-rays reportedly showed only some narrowing 
of the lumbosacral level.  

In short, the veteran reports ongoing back pain after 
service, but there is no objective medical evidence that a 
current disabling condition exists and there is no medical 
evidence that the veteran's complaints are consistent with 
onset of a chronic disorder in service.  

There has been no showing of lumbar arthritis to a 
compensable degree within a year after service to trigger the 
presumptive service connection provisions of 38 C.F.R. 
§ 3.307 and 3.309(a).  Even if narrowing of the lumbosacral 
disc space was enough to warrant a diagnosis of lumbar 
arthritis (although this diagnosis was not made on VA 
examination), the veteran did not show any limitation of 
motion, pain or spasm.  

As the Board noted earlier, the criteria under 38 U.S.C.A. 
§ 1154(b) only pertain to what may have occurred during 
combat in service; however, these criteria per se do not 
absolve the veteran of submitting competent nexus evidence 
between what may have transpired in service and current 
disability.  In this regard, the evidentiary record is 
lacking.  In the absence of an identifiable current 
disability of the lumbar spine, and medical evidence of a 
nexus between a current disability and service, the claim of 
entitlement to service connection for a low back disorder is 
not well grounded.  

With regard to the mid back, the veteran may very well have 
had mid back pain in service as asserted for the same reasons 
as listed in the discussion of the veteran's low back 
complaints.  However, as with the low back, no chronic 
disorder of the mid back was shown on discharge.  

There was some suggestion of x-ray changes of the dorsal 
spine in 1993 -- within a year after service -- but the VA 
examiner concluded that the results were within normal 
limits.  An MRI in 1994 showed evidence of mild degenerative 
arthritis of the dorsal spine.  On VA examination in 1997, x-
rays were interpreted as being normal.  While the examiner 
diagnosed a dorsal strain, the examination was negative.  

In the case of the mid back, a similar situation exists with 
respect to application of the criteria under 38 U.S.C.A. 
§ 1154(b) for veterans who served in combat.  These criteria 
pertain to what may have occurred during combat; nonetheless, 
there must be competent medical evidence of a nexus between a 
current disability and disease or injury in combat for the 
purpose of a well grounded claim.  In essence, there is no 
objective medical evidence of a current disabling disorder, 
and no medical evidence of a nexus between a current disorder 
of the dorsal or thoracic spine (or mid to upper back) and 
the veteran's service.  

There has been no showing of arthritis of the dorsal or 
thoracic spine to a compensable degree within a year after 
service to trigger a presumption of entitlement to service 
connection.  38 C.F.R. §§ 3.307, 3.309.  

With regard to the wrist, the veteran reported wrist injuries 
in service but no abnormality was noted.  In light of the 
veteran's combat and duties as a paratrooper and the 
presumption of credibility of evidence when determining well 
groundedness, it is conceded that the veteran may well have 
injured his wrists in service.  

However, no chronic disorder or residual disability was 
identified at the veteran's discharge from service.  On 
examination in 1993 there were symptoms and signs consistent 
with sprain/strain of the right wrist.  X-rays were normal.  
When he was examined in 1997 there were no findings.  No 
diagnosis was made.  

With due application of the criteria under 38 U.S.C.A. 
§ 1154(b), the Board finds that in the absence of a current 
disabling condition and a nexus between that condition and 
the veteran's service (to include an injury in service), the 
claim for entitlement to service connection is not well 
grounded.  

With regard to the ankles, as with the other claims, by 
virtue of the nature of the veteran's service and affording 
his account of an injury in service a presumption of 
credibility, the Board concedes that the veteran may have 
injured his ankles in the course of his service.  

However, again, no chronic disorder or residual disability 
was identified at discharge.  On VA examination in 1993 there 
was no abnormality of the ankles found, and no diagnosis of 
an ankle disorder was made.  There were no ankle complaints 
on VA examination in 1997.  

Again, with due regard to application of the criteria under 
38 U.S.C.A. § 1154(b), the Board finds that in the absence of 
a current disorder and a nexus between current findings and 
the veteran's period of service, the claim is not well 
grounded.  

In summary, while the veteran feels that he has chronic 
disorders incurred as a result of his physical activities, 
including combat related marches and parachute jumps, in 
service, the record as a whole does not contain any 
supportive competent medical nexus evidence.  While a lay 
person may report his symptomatology, he does not have the 
competency of a trained health care professional to express 
opinions as to diagnosis and/or etiology of a disorder.  
Assertions as to these matters are therefore not 
presumptively credible.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  As it is the province of trained health care 
professionals to enter conclusions that require medical 
opinions as to causation, Grivois, the veteran's lay opinion 
is an insufficient basis upon which to find his claim well 
grounded.  Espiritu.  

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the appellant's 
claims for entitlement to service connection for the 
disabilities at issue must be denied as not well grounded.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claims.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997);  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  



As the claims for service connection are not well grounded, 
by definition, the evidence does not approach relative 
equipoise, and the doctrine of reasonable doubt has no 
application to the veteran's case.  

While the RO denied the veteran's claims, it does not appear 
that the RO determined specifically that the veteran's claims 
were not well grounded.  Although the Board, in finding the 
claims not well grounded, considered and denied the 
appellant's claims on a ground different from that of the RO, 
which denied the claims on the merits, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claims were well grounded, the RO accorded the 
appellant greater consideration than his claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In light of the implausibility of the appellant's claims and 
his failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection.


ORDER

The veteran having not submitted well grounded claims for 
entitlement to service connection for a low back disorder, a 
mid and upper back disorder, a wrist disorder and an ankle 
disorder, his appeal is denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Entitlement to service connection for a knee disorder was 
specifically adjudicated in April 1993.  The veteran 
submitted a notice of disagreement (NOD) but no statement of 
the case (SOC) was ever provided.  Failure to issue an SOC is 
a procedural defect requiring a remand.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).  However, it is noted that an appeal 
shall be returned to the Board only if perfected through 
filing of a timely substantive appeal.  Smallwood v. Brown, 
10 Vet. App. 93 (1997). 

Therefore, to ensure that the veteran is afforded due 
process, the Board is deferring adjudication of the issue of 
entitlement to service connection for a knee disorder pending 
a remand to the RO for further development as follows:

The RO should issue an SOC with a summary 
of procedural and appellate rights.  The 
designated period of time for a response 
should be provided.  

Thereafter, the case should be returned to the Board for 
appellate review if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







